Citation Nr: 1608232	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for the service-connected status post muscle strain and focal sclerosis of the right humeral head, right shoulder (right shoulder disability) from January 1, 2010 to August 13, 2014, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to December 2009.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  There is neither allegation nor indication that the Veteran has been unemployable for any period.  The Veteran has been employed full-time throughout the rating period.

In December 2013, the Board granted a higher initial rating of 10 percent for right elbow medial epicondylitis and a higher initial rating of 10 percent for right knee chondromalacia and degenerative changes.  The Board also remanded the issue of a higher (compensable) initial rating for the right shoulder disability for a copy of the computerized tomography (CT) scan report performed in connection with the November 2009 VA examination, additional information regarding any additional potentially relevant treatment received for the right shoulder disability, and subsequent readjudication of the appeal.  

In July 2014, the Board again remanded the issue of a higher initial rating for additional information on potentially relevant VA and private treatment records, a medical opinion explaining the right shoulder CT scan images that had been added to the record, another VA examination to ascertain the current nature and severity of the service-connected right shoulder disability, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, a VA examination was performed in August 2014, and the December 2009 CT scan report, which addressed the significance of the findings, was included in the August 2014 VA examination report.  In July 2014, the Agency of Original Jurisdiction (AOJ) sent a letter to the Veteran asking for additional information regarding all VA and private treatment received for the right shoulder disability.  The Veteran did not respond to the letter.  In October 2014, the AOJ readjudicated the appeal.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

FINDING OF FACT

For the entire rating period from January 1, 2010, forward, the right shoulder disability was manifested by painful right shoulder arthritis with forward flexion and abduction to 180 degrees (i.e., to a noncompensable degree), and no ankylosis, impairment of the clavicle or scapula, or impairment of the humerus with recurrent dislocation or malunion.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no higher, for the service-connected right shoulder disability from January 1, 2010 to August 13, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5019-5003 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for the service-connected right shoulder disability from August 13, 2014, forward, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5019-5003 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings (i.e., staged rating) assigned for the right shoulder disability following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The AOJ provided the Veteran with VA examinations in November 2009 (pre-service retirement) and August 2014.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the right shoulder disability as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed thorough examinations.  The August 2014 VA examiner also reviewed the record; therefore, the VA examiners had adequate facts and data regarding the history and condition of the right shoulder disability when evaluating its severity.  There is neither allegation nor indication of a material change in condition since the last VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Rating Analysis for Right Shoulder Disability

The right (dominant) shoulder disability has been rated at 0 percent from January 1, 2010 to August 13, 2014 under the criteria at 38 C.F.R. § 4.71a, DC 5019 for bursitis.  From August 13, 2014, forward, the right shoulder disability has been rated at 10 percent.  In the October 2014 rating decision, by its assignment of diagnostic code, the AOJ purported to assign the 10 percent rating effective from August 13, 2014 under 38 C.F.R. § 4.71a, hyphenated DC 5201-5019, which would indicate limitation of right arm motion with residual bursitis; however, the AOJ's analysis in the same rating decision reveals that the 10 percent rating was actually awarded based on acromioclavicular (AC) joint arthritis and bursitis with painful motion and flexion each limited to a noncompensable degree (i.e., 180 degrees).  The evidence of record at the time only showed noncompensable limitation of right shoulder motion.  As both the evidence and the adjudicative findings in the reasons and bases of the decision show only noncompensable limitation of right shoulder motion at the time of the decision, necessarily, the 10 percent rating was actually granted based on the criteria at DC 5003 below, not under the criteria of DC 5201, because the minimum rating of 20 percent is provided when there is right shoulder motion limited to shoulder level.  On the question of which criteria the AOJ actually used to rate the right shoulder disability, the facts show that the Veteran had right shoulder bursitis with AC joint arthritis (which the rating criteria direct is to first be rated under DC 5003 if noncompensable), diagnosis (bursitis and arthritis), clinical findings (noncompensable limitation of motion), and the VA adjudicator's reasons and bases (rating on pain and admitted noncompensable limitation of motion) are of more probative value than the aspect of the DC attached to the codesheet (rating sheet) when entering the rating.

The Board finds that in this case "[g]reat care" was not "exercised in the selection of the applicable code number and in its citation on the rating sheet," so correction of the Diagnostic Code is required to show the actual criteria used to initially rate the right shoulder disability.  See 38 C.F.R. § 4.27 (2015) ("diagnostic code numbers....are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  In consideration thereof, the Board finds that the right shoulder disability was effectively rated under the hyphenated DC 5019-5003, for bursitis with residual painful arthritis manifested by noncompensable limitation of right shoulder motion.  See 38 C.F.R. § 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Bursitis under DC 5019 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

Under DC 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003). 

After review of the lay and medical evidence of record relevant to the rating period, the Board finds that the evidence is in equipoise on the question of whether the right shoulder disability was manifested by painful right shoulder arthritis with motion limited to a noncompensable degree so that the criteria for a 10 percent rating under hyphenated DC 5019-5003 are met for the portion of the rating period from January 1, 2010 to August 13, 2014.  Although the November 2009 pre-service retirement VA examination report notes right shoulder flexion and abduction to 180 degrees (i.e., normal) without objective evidence of pain on active motion or following repetitive motion, the Veteran credibly reported recurrent right shoulder pain when playing certain sports at that time.  See also November 2011 VA Form 9 (reporting that the right shoulder disability caused pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use and no racket sports in years).  After consideration of the foregoing, to include Deluca factors such as flare-ups of pain with certain activities, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates a disability picture that more closely approximates painful arthritis manifested by right shoulder motion limited to a noncompensable degree; therefore, an initial disability rating of 10 percent under hyphenated DC 5019-5003 is warranted for the portion of the rating period from January 1, 2010 to August 13, 2014.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Because following this Board decision the right shoulder disability will be rated at 10 percent for the entire rating period under hyphenated DC 5019-5003, the Board next finds that the evidence weighs against a finding that a disability rating in excess of 10 percent is warranted under other potentially applicable DCs pertaining to the shoulder for the entire rating period.  The evidence does not show that the right shoulder disability has been manifested by right arm motion limited to the shoulder level, or worse, at any time during the rating period.  Despite recurrent right shoulder pain with certain activities, right shoulder motion has been normal (i.e., 180 degrees) on flexion and abduction during the rating period.  Thus, the disability picture associated with the right shoulder disability more nearly approximates painful right shoulder arthritis with noncompensable limitation of motion and is contemplated in the 10 percent rating under hyphenated DC 5019-5003.

Under DC 5200 for ankylosis of the scapulohumeral articulation, a 30 percent rating is prescribed for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 40 percent rating is prescribed for ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 50 percent rating is prescribed for unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  Because the evidence does not show that the Veteran has ankylosis of the scapulohumeral articulation, the criteria for an initial rating in excess of 10 percent under DC 5200 are not met for the entire rating period.

Under DC 5202 for other impairment of the humerus, a 20 percent rating is warranted for malunion of the major humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the major extremity with guarding of movement only at the shoulder level.  A 30 percent rating is warranted for malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. 
§ 4.71a.  

The December 2009 CT scan revealed a focal sclerosis within the medial aspect of the right humeral head and likely representative of a bone island (benign).  See August 2014 VA examination report.  This evidence, as well as other evidence of record, does not show that the right shoulder disability is manifested by impairment of the humerus to the degree required for even a compensable rating under DC 5202, which requires moderate deformity of the humerus for the minimum 20 percent rating.  In addition to identifying focal sclerosis within the medial aspect of the right humeral head, the December 2009 CT scan report reads that there was normal morphology of the humeral head with normal appearance of the glenohumeral and right AC joint.  This evidence weighs against a finding of moderate deformity of the humerus.  The evidence also does not show that the right shoulder disability was manifested by recurrent dislocation of the humerus at the scapulohumeral joint, or fibrous union, nonunion, or loss of head of the humerus for any period; therefore, the criteria for an initial rating in excess of 10 percent, to include consideration of a potential separate rating, under DC 5202 are not met or approximated for the entire rating period.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is prescribed for malunion of a clavicle or scapula, or nonunion without loose movement of the major extremity.  A 20 percent rating requires nonunion with loose movement or dislocation of the major extremity.  The disability may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a.  Because the evidence does not show that the right shoulder disability is manifested by impairment of the clavicle or scapula, the criteria for an initial rating in excess of 10 percent, to include consideration of a potential separate rating, under DC 5203 are not met for the entire rating period.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment of the right shoulder disability that are not already encompassed by the schedular 10 percent rating under hyphenated DC 5019-5003.  For the entire rating period, the evidence shows that the right shoulder disability was manifested by painful right shoulder arthritis with right arm motion limited to a noncompensable degree, and no ankylosis, impairment of the clavicle or scapula, or impairment of the humerus manifested by nonunion, malunion, or recurrent dislocation at the scapulohumeral joint.  These manifestations, which include consideration of Deluca factors, are contemplated by the 10 percent rating under DC hyphenated 5019-5003 for the 

entire rating period.  The schedular criteria for shoulder and arm (i.e., DCs 5200 to 5203) contemplate various symptoms of right shoulder disability resulting in functional impairment, to include limitation of arm motion.  The rating schedule, which was designed as a guide for evaluating the average impairment in earning capacity as a result of disability, provides a 10 percent rating for the degree of impairment demonstrated by the Veteran (i.e., arthritis with painful right arm motion that is limited to a noncompensable degree).  Thus, the symptoms and functional impairment related to the right shoulder disability are adequately compensated by the 10 percent disability rating under hyphenated DC 5019-5003.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the right shoulder disability, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating of 10 percent, and no higher, for the right shoulder disability from January 1, 2010 to August 13, 2014, is granted; an initial rating in excess of 10 percent for the right shoulder disability from August 13, 2014, forward, is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


